NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTOR CHARLES FOURSTAR, Jr.,                   No.    19-35512

                Plaintiff-Appellant,            D.C. No. 3:19-cv-00400-MK

 v.
                                                MEMORANDUM*
HUGH J. HURWITZ, BOP Director; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Victor Charles Fourstar, Jr., a former federal prisoner, appeals pro se from

the district court’s judgment denying his request to proceed in forma pauperis and

dismissing his action under Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971), for failure to pay the filing fee. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Fourstar fails to raise, and has therefore waived, any

challenge to the district court’s determinations that he: 1) had three prior qualifying

‘strikes’ under § 1915(g) of the Prison Litigation Reform Act; and 2) failed to

allege he was under imminent danger of serious physical injury at the time the

complaint was lodged. See Indep. Towers of Wash. v. Washington, 350 F.3d 925,

929 (9th Cir. 2003) (“[W]e will not consider any claims that were not actually

argued in appellant’s opening brief.”); Acosta–Huerta v. Estelle, 7 F.3d 139, 144

(9th Cir. 1993) (issues not supported by argument in pro se appellant’s opening

brief are waived); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)

(“We will not manufacture arguments for an appellant, and a bare assertion does

not preserve a claim[.]”).

      All pending motions are denied.

      AFFIRMED.




                                          2                                    19-35512